Name: Commission Regulation (EEC) No 1885/83 of 11 July 1983 determining for the Member States the loss of income and the level of the premium payable per ewe for 1982/83
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 7 . 83 Official Journal of the European Communities No L 187/27 COMMISSION REGULATION (EEC) No 1885/83 of 11 July 1983 determining for the Member States the loss of income and the level of the premium payable per ewe for 1982/83 HAS ADOPTED THIS REGULATION : Article 1 1 . A difference is hereby found between the reference price and the market price recorded during 1982/83 only for the following regions : Region Difference in ECUper 100 kilograms 2 3 4 5 6 2,677 40,611 47,166 121,039 93,154 2. The total revised amount of the loss of income referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1837/80 , limited pursuant to paragraph 3 of the same Article and obtained taking account of the provisions of Article 3 ( 1 ) of Regulation (EEC) No 2643/80 , is hereby determined as follows : Region Total amount in ECU 2 3 4 594 000 18 472 000 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular Article 5 (2) and (8) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to sheepmeat producers ; whereas the estimated level of that premium was calculated at the beginning of the marketing year on the basis of the foreseeable loss of income by Commission Regulation (EEC) No 2681 /82 (3); Whereas, pursuant to Article 5 (2) and (5) of Regula ­ tion (EEC) No 1837/80 , the estimate of the loss of income and of the amount of the premium payable per ewe are to be revised at the end of the marketing year ; whereas , moreover, paragraph 3 of the said Article provides for limitation of the loss of revenue calculated by subtracting from the total amount referred to in paragraph 2 of the said Article the total amount of the premium granted pursuant to Article 9 of the same Regulation ; Whereas, in respect of regions 5 and 6 and pursuant to Article 3 ( 1 ) of Regulation (EEC) No 2643/80 , there should be deducted from the estimated premium an amount of 21 235 000 ECU to represent the difference between the total amount of advances paid in those regions for 1981 /82 and the revised findings for loss of income in the said region for that marketing year ; whereas the said amount should be divided into two parts , of 20 320 000 ECU and 915 000 ECU for regions 5 and 6 respectively, to take account of the number of ewes for which a premium was paid in each of those regions in 1981 /82 ; Whereas, in regions other than 2, 3 , 4 , 5 and 6, no loss of income was found during the 1982/83 marketing year ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, of which : Denmark Netherlands Luxembourg Belgium Germany 345 000 8 427 000 45 000 1 696 000 7 959 000 4 5 6 18 631 000 59 814 000 10 403 000 Article 2 The revised amount of the premium payable per ewe and per region and, in the case of region 3, per Member State, calculated pursuant to Article 5 of Regulation (EEC) No 1837/80 , is as follows : Region Revisedpremium in ECUpayable per ewe Denmark Netherlands Luxembourg Belgium Germany 2 3 4 5 6 0,566 7,041 13,376 17,308 18,844 10,486 10,646 4,418 15,481 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 183, 16 . 7 . 1980, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 22 . (') OJ No L 284, 7 . 10 . 1982, p . 17 . No L 187/28 Official Journal of the European Communities 12. 7. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1983 . For the Commission Poul DALSAGER Member of the Commission